 LABORERS (II IN ONE)651Construction and General Laborers' District Councilof Chicago and Vicinity, and its ConstituentMember Sewer and Tunnel Miner's UnionLocal No. 2 and II In One Contractors, Inc.and Bridge, Structural and Reinforcing IronWorkers, Local Union No. 1, affiliated withInternational Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO. Case13-CD-419January 31, 1990DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYThe charge in this 10(k) proceeding was filed onSeptember 22, 1989,1 by the Employer, II In OneContractors, Inc (Contractors), alleging that theRespondent, Construction and General Laborers'District Council of Chicago and Vicinity, and itsConstituent Member Sewer and Tunnel Miner'sUnion Local No 2 (Laborers), violated Section8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing or requiring the Employer to assign certainwork to employees it represents rather than to em-ployees represented by Bridge, Structural and Re-inforcing Iron workers, Local Union No 1, affili-ated with International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO (Iron Workers) The hearing was held Octo-ber 16 before Hearing Officer Jessica T WillisIron Workers' Motion to Quash the Hearing wasdenied by the heanng officer Iron Workers chosenot to attend the 10(k) hearing Contractors andLaborers filed postheanng briefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board affirms the heanng officer's rulings,finding them free from prejudicial error On theentire record, the Board makes the following find-ingsI JURISDICTIONII In One Contractors, Inc , an Illinois corpora-tion, is a construction firm engaged in the concretecontracting business with its principal office inLyons, Illinois, where it annually purchases and re-ceives goods and materials valued in excess of$50,000 directly from suppliers located outside theState of Illinois We find that Contractors is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that Laborers and Iron1 All events are In 1989Workers are labor organizations within the mean-ing of Section 2(5) of the ActH THE DISPUTEA Background and Facts of DisputeIn mid-July, general contractor Cameron Con-struction Company awarded Contractors work pro-viding the poured-in-place electrical traction powerunderground manholes and the precast under-ground manholes for the electnfication of the trackon a rapid transit extension project (contract SW-301) On July 25, Contractors assigned the work toemployees represented by Laborers Two dayslater work commencedOn August 15 or 16, employees represented byIron Workers visited the jobsite and inquired whowas tieing the steel in the manhole work Contrac-tors' vice president, Richard Seidel, told the visi-tors that the Laborers had been assigned the workpursuant to the parties' contract but that he waswilling to discuss any disagreement with the IronWorkers business agent On August 18 and 21, IronWorkers business agents visited the jobsite andclaimed the work for the employees represented byIron Workers On August 24, Iron Workers filed aSection 301 suit in Federal district court against theEmployer regarding the assignment of the workOn September 13, Laborers notified Contractors byletter that it objected to "any reassignment oftieing of rebar work under the SW-301 contractfrom Laborers to Ironworkers and will strike andpicket to preserve its work jurisdiction if the com-pany reassigns the work"At the time of the hearing, Contractors was stillperforming the disputed work with employees rep-resented by Laborers who had not struck or pick-eted ContractorsB Work in DisputeThe disputed work involves the placement ofsteel mats and precast manholes and the tieing ofrebars in conjunction with the poured-in-placemanholes adjacent to 57th and Kilpatrick Streets,Chicago, Illinois, assigned to employees represent-ed by the Laborers by Contractors, subcontractorsfor Cameron Construction Company, pursuant tocontract SW-301 for extension of the rapid transitsystemC Contention of the PartiesBoth Contractors and Laborers contend that thedisputed work should be awarded to employeesrepresented by Laborers based on Contractors'preference, its collective-bargaining agreementwith the Laborers, its prevailing practice, as well297 NLRB No 101 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDas area and industry practice, economy, and effi-ciencyD Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed on amethod for voluntary adjustment of the disputeIn a letter dated September 13, Laborers notifiedContractors that should the disputed work be reas-signed to employees represented by Iron Workers,Laborers would "stnke and picket to preserve itswork jurisdiction" Iron Workers has not dis-claimed interest in the disputed work We find rea-sonable cause to believe that a violation of Section8(b)(4)(D) has occurred, and that there exists noagreed method for voluntary adjustment of the dis-pute within the meaning of Section 10(k) of theAct 2 Accordingly, we find that the dispute isproperly before the Board for determinationE Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvanous factors Electrical Workers IBEW Local1212 (Columbia Broadcasting) v NLRB, 364 U S573 (1961) The Board has held that its determina-tion in a jurisdictional dispute is an act of judgmentbased on common sense and experience, reachedby balancing the factors involved in a particularcase Machinists Lodge 1 743 (J A Jones Construc-tion), 135 NLRB 1402 (1962)The following factors are relevant in making thedetermination of this dispute1 Certifications and collective-bargainingagreementsThe Board has not certified either the Laborersor the Iron Workers as collective-bargaining repre-sentative of any of Contractors' employees Con-tractors is a member of the Underground Contrac-tors Association, which maintains a contract withLaborers The current contract's term is June 1,1989, to May 31, 1991 Article II, section (3)(a), in-dicates that the agreement applies to employees en-gaged in "digging and excavating for sewers, catchbasins, manholes, test holes, shafts, and subwayshandling, placing and bracing in position of allsheeting forms and steel reinforcing and allcommon labor performed on or about, or in con-nection with the mixing or handling of materials on2 Contractors and Laborers so stipulated at the hearing, which IronWorkers did not attendany of the work" described Contractors' vicepresident, Richard Seidel, testified that Contractorsalso became bound to a collective-bargainingagreement with Iron Workers during the summerof 1986 Contractors, as a subcontractor for MellonStuart Company, used ironworkers to reinforcesteel as part of the concrete work on a sewagetreatment plant project The area practice is toclassify sewage treatment plant work as "building"rather than "underground," thereby necessitatingthe use of ironworkers to place the reinforcingsteel However, Contractors has never used iron-workers for underground work, and no provisionin Contractors' agreement with the Iron Workersrefers to or provides for work performed on man-holes Thus the factor of collective-bargainingagreements favors finding that employees repre-sented by Laborers are entitled to perform the dis-puted work because it clearly falls within the cur-rent agreement's jurisdictional provision2 Company preference and past practiceSeidel testified that Contractors preferred usingemployees represented by Laborers and that Con-tractors always used employees represented by La-borers when it was engaged in similar undergroundconstruction projects (e g, Chicago's Deep TunnelProject) Accordingly, this factor favors an awardof the disputed work to employees represented byLaborers3 Area practiceJohn E Kenny Jr, vice president of operationsof Kenny Construction Company, which engagesin heavy highway and underground construction inthe nine counties surrounding Chicago, testifiedthat in the 20 years he had been in the industry, itwas standard practice to assign the type of work atissue to employees represented by Laborers Ac-cordingly, this factor favors an award of the dis-puted work to employees represented by Laborers4 Relative skillsBoth Seidel and Kenny testified that no specialskill was necessary in tieing rebars and placingsteel mats Specifically, Seidel testified that, "[T]heability to make a good tie requires less than fiveminutes work One to two days work, and one be-comes efficient in the tying" Similarly, Kenny tes-tified "I could teach anybodyin five minutes,or less, on how to tie steel in two days youcould be very, very good at it" Accordingly, thefactor of relative skills favors neither employeesrepresented by Laborers nor employees representedby Iron Workers because both groups of employees LABORERS (II IN ONE)653would be capable of performing this essentially un-skilled work-5 Economy and efficiency of operationSeidel testified that the use of employees repre-sented by Laborers was more economical and effi-cient for Contractors than the use of ironworkersThe record shows that the use of ironworkers withtheir inflexible schedule adversely affects their abil-ity to work through designated noontime lunchbreaks, whereas laborers take lunch breaks flexiblyaround noon and no discontinuation of concretepouring need occur The use of two ironworkers ina crew requires that one be designated a foreman,whereas Contractors may use up to seven laborersin a crew without needing to designate one as theforeman Seidel indicated that on the SW-301 con-tract there had been no necessity to designate a La-borers' foreman, and that the general flexibility ofthe laborers had been critical Iron Workers wouldhave been restricted to the placing of reinforcingsteel According to Seidel, the Laborers, by con-trast,have manned any temporary pumps that weneeded to keep water from the holes Theyhave aided the Carpenters in the placing offorms, and they bring material to the Carpen-ters for the manufacturing and placing offorms They have helped the Carpenters in theremoval of forms, and the transporting of theforms away from the area They have placedall of the ready mix concrete That wouldinclude getting the concrete off of the readymix truck into the buckets, signalling the oper-ator to swing the bucket to the proper loca-tion, emptying the bucket, operating the vibra-tor to consolidate the concrete, and roughplacing the concrete to grade preparatory tothe Cement Finisher's final operations andthey have placed and tied, and unloaded all ofthe reinforcing steel for the projectAccordingly, the evidence shows that this factorfavors an award of the disputed work to employeesrepresented by LaborersConclusionsAfter considering all the relevant factors, weconclude that employees represented by Laborersare entitled to perform the disputed work Wereach this conclusion relying on the factors of col-lective-bargaining agreements, employer preferenceand past practice, area practice, and economy andefficiency of operation In making this determina-tion, we are awarding the work to employees rep-resented by Laborers and not to that Union or itsmembers The determination is limited to the con-troversy that gave rise to this proceedingDETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of DisputeEmployees represented by Construction andGeneral Laborers' District Council of Chicago andVicinity, and its Constituent Member Sewer andTunnel Miner's Union Local No 2, are entitled toperform the placement of steel mats and precastmanholes and the tieing of rebars in conjunctionwith the poured-in-place manholes adjacent to 57thand Kilpatrick Streets, Chicago, Illinois